Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Hardy (2014/0282744) to disclose the newly amended features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2012/0233651) in view of Bhatia (2013/0014137) and Hardy (2014/0282744).

As for claim 1, Lee discloses a method for accessing media content, the method for use in a receiver, said method comprising: 
displaying at least a part of a catalog of media content items to be reproduced in the receiver on the mobile display device (Mobile phone displays info about a single 
each media content item corresponding to a media content and comprising at least an item description and an item identification data ([0049], [0063]); 
selecting, by said mobile display device, at least one media content item displayed on the mobile display device (fig. 14 & 15, [0105], [0106]); 
transmitting, by said mobile display device, a request to a content provider (management server 16010; Referring to fig. 16, a mobile phone 16030 transmits a subscriber ID and a VOD ID to a mobile phone /IPTV subscriber management server 16010 via the Internet; [0112]), the request comprising the item identification data (VOD ID) corresponding to said selected at least one media content item and additional data (subscriber ID) allowing for the receiver to be identified (The IPTV receiver 3010 interacts with mobile phone 3020 via home network using 802.11a/b/g or Bluetooth; [0048]). 
obtaining by the receiver, the media content corresponding to the media content item identified by the item identification data contained in said request (When the user uses the IPTV receiver later, the IPTV receiver may display a UI such as a shortcut icon so that the user may view the content immediately by selecting the UI; [0106], [0115]). 
However, Lee fails to disclose:
obtaining, by said receiver, a catalog of media content items to be reproduced in the receiver; 

accessing, by a mobile display device, said catalog of media content items to be reproduced in the receiver through a local communication channel; 
transmitting, by said mobile display device, a request to a content provider, said transmission using a first remote communication channel distinct from said local communication channel over which the catalog of media content items was accessed from the receiver by the mobile display device;
However, Lee fails to disclose:
obtaining, by said receiver, a catalog of media content items to be reproduced in the receiver; 
storing said catalog of media content items in a local database in a memory of the receiver; 
receiving, in a mobile display device, said catalog of media content items to be reproduced in the receiver, the mobile display device receiving the catalog of media content items from the receiver through a local communication channel; 
transmitting, by said mobile display device, a request to a content provider, said transmission using a first remote communication channel distinct from said local communication channel over which the catalog of media content items was accessed from the receiver by the mobile display device;
In an analogous art, Bhatia discloses:
obtaining, by said receiver, a catalog of media content items to be reproduced in the receiver (STB 201 receives a list of real-time TV programs from M-ANALYTICS Server. The user operates client mobile device to select desired programming; [0052]); 
storing said catalog of media content items in a local database in a memory of the receiver (The STB 201 receives and stores a catalog of media assets and transfers it to client mobile device to allow a user to select programming from the client mobile device [0052], [0054], [0028]);
transmitting, by said mobile display device (client mobile device), a request (channel selection message 235b) to a content provider (M-ANALYTICS server 220), said transmission using a first remote communication channel (Internet) distinct from said local communication channel (local communication between STB 201 and client mobile device) over which the catalog (list of real time TV programs) of media content items was accessed from the receiver by the mobile display device ([0052], [0054]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention to include the abovementioned limitation, as taught by Bhatia, for the advantage of providing the user access to programming information from their mobile device, thereby providing flexibility and enhancing a user’s viewing experience.
However, Lee and Bhatia fail to disclose:
receiving, in a mobile display device, said catalog of media content items to be reproduced in the receiver, the mobile display device receiving the catalog of media content items from the receiver through a local communication channel; 
In an analogous art, Hardy discloses:
receiving, in a mobile display device, said catalog of media content items to be reproduced in the receiver, the mobile display device receiving the catalog of media content items from the receiver through a local communication channel (“sending by the television receiver to the mobile device, a list of television programming” [0016]; “the individual may navigate the listing as received by television receiver and presented by the mobile device, and interact with the list to select” [0018];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bhatia’s invention to include the abovementioned limitation, as taught by Hardy, for the advantage of providing the user access to programming information from their mobile device, thereby providing flexibility and enhancing a user’s viewing experience.


As for claim 2, Lee discloses comprises a step of receiving rights enabling access to said media content (Once the user pays for the content, the user has access/rights to viewing it. By sending the content to the user, the rights are being provided to the user; [0101], [0102]). 

As for claim 3, Lee discloses that the rights enabling access to said media content are obtained through a second remote communication channel distinct from the first remote communication channel ([0102], [0122]). 

As for claim 4, Lee discloses a catalog of media content items is received by the receiver through said second remote communication channel ([0105], [0106], [0112], [0048]). 

As for claim 5, Lee discloses said media content is received by the receiver through said second remote communication channel ([0105], [0106], [0112], [0048]).

As for claim 6, Lee discloses that said second remote communication channel is a broadcast channel ([0118], [0076]). 

Claims 9, 13, and 15 contain the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.

As for claim 10, Lee discloses that said receiver comprises structuring data used to display at least a part of said catalog of media content item in a structured form (see Fig. 1; Movies -> Transformer, Haeundae, etc.; [0043]).

As for claim 11, Lee discloses that each media content item of said catalog of media content items comprises at least an item description and item identification data ([0049], [0063]);  

As for claim 12, Lee discloses said receiver comprises a second remote communication channel intended to allow communication from a content provider to said receiver ([0112]). 

As for claim 14, Lee discloses characterized in that said mobile display device comprises structuring data used to display at least one media content item of said catalog of media content items in a structured form (see Fig. 1; Movies -> Transformer, Haeundae, etc.; [0043]). 

As for claims 16 and 17, Bhatia discloses:
Wherein the catalog of media content items is received by the receiver through a broadcast transmission, which is different from the first remote communication channel ([0068]), and
The media content corresponding to the media content item is obtained by the receiver from the broadcast transmission ([0068], [0110], [0223], [0300]).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Bhatia, and Hardy as applied to claim 1 above, and further in view of Mountain (2013/0086614).

As for claim 7, Lee, Bhatia, and Hardy fail to disclose that the item descriptions of said catalog of media content items are at least part of data used to build an electronic program guide. 
	In an analogous art, Mountain discloses that the item descriptions of said catalog of media content items are at least part of data used to build an electronic program guide ([0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Bhatia, and Hardy’s invention to include the abovementioned limitation, as taught by Mountain, for the advantage of creating a list of programming including informative information for the user to determine appealing content.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421